DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 and 6-7 are objected to because of the following informalities:
In claim 1, “(ii) adjusting the braking force or the driving force applied to the front right wheel by a front right wheel yaw moment adjustment value, (iii) adjusting the braking force or the driving force applied to the rear left wheel by a rear left wheel yaw moment adjustment value, and (iv) adjusting the braking force or the driving force applied” should be “(ii) adjusting [[the]] a braking force or [[the]] a driving force applied to the front right wheel by a front right wheel yaw moment adjustment value, (iii) adjusting [[the]] a braking force or [[the]] a driving force applied to the rear left wheel by a rear left wheel yaw moment adjustment value, and (iv) adjusting [[the]] a braking force or [[the]] a driving force applied”
In claim 1, “(i) control a front wheel speed difference between a speed of the front left wheel and a speed of the front right wheel within a predetermined” should be “(i) control a front wheel speed difference between a speed of the front left wheel and a speed of the front right wheel to be within a predetermined”
In claim 1, “(ii) control a rear wheel speed difference between a speed of the rear left wheel and a speed of the rear right wheel within a predetermined” should be “(ii) control a rear wheel speed difference between a speed of the rear left wheel and a speed of the rear right wheel to be within a predetermined”
In claim 1, “execute the yaw moment control to the front left and right wheels” should be “execute the yaw moment control [[to]] of the front left and right wheels”
In claim 1, “execute the speed difference control to the front left and right wheels” should be “execute the speed difference control [[to]] of the front left and right wheels”
In claim 1, “execute the yaw moment control to the rear left and right wheels” should be “execute the yaw moment control [[to]] of the rear left and right wheels”
In claim 1, “execute the speed difference control to the rear left and right wheels” should be “execute the speed difference control [[to]] of the rear left and right wheels”
In claim 2, “when (i) the electronic control unit executes the yaw moment control to the front left and right wheels” should be “when (i) the electronic control unit executes the yaw moment control [[to]] of the front left and right wheels”
In claim 2, “(i) adjust the braking force or the driving force applied to the front left wheel by the first front wheel upper adjustment ratio of the front left wheel yaw moment adjustment value and the second front wheel upper adjustment ratio of the front wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the front right wheel by the first front wheel upper adjustment ratio of the front right wheel yaw moment adjustment value and the second front wheel upper adjustment ratio of the front wheel” should be “(i) adjust the braking force or the driving force applied to the front left wheel by the first front wheel upper adjustment ratio [[of]] as the front left wheel yaw moment adjustment value and the second front wheel upper adjustment ratio [[of]] as the front wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the front right wheel by the first front wheel upper adjustment ratio [[of]] as the front right wheel yaw moment adjustment value and the second front wheel upper adjustment ratio [[of]] as the front wheel”
In claim 2, “when (i) the electronic control unit executes the yaw moment control to the rear left and right wheels” should be “when (i) the electronic control unit executes the yaw moment control [[to]] of the rear left and right wheels”
In claim 2, “(i) adjust the braking force or the driving force applied to the rear left wheel by the first rear wheel upper adjustment ratio of the rear left wheel yaw moment adjustment value and the second rear wheel upper adjustment ratio of the rear wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the rear right wheel by the first rear wheel upper adjustment ratio of the rear right wheel yaw moment adjustment value and the second rear wheel upper adjustment ratio of the rear wheel” should be “(i) adjust the braking force or the driving force applied to the rear left wheel by the first rear wheel upper adjustment ratio [[of]] as the rear left wheel yaw moment adjustment value and the second rear wheel upper adjustment ratio [[of]] as the rear wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the rear right wheel by the first rear wheel upper adjustment ratio [[of]] as the rear right wheel yaw moment adjustment value and the second rear wheel upper adjustment ratio [[of]] as the rear wheel”
In claim 3, “when (i) the electronic control unit executes the yaw moment control to the front left and right wheels” should be “when (i) the electronic control unit executes the yaw moment control [[to]] of the front left and right wheels”
In claim 3, “(i) adjust the braking force or the driving force applied to the front left wheel by the first front wheel lower adjustment ratio of the front left wheel yaw moment adjustment value and the second front wheel lower adjustment ratio of the front wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the front right wheel by the first front wheel lower adjustment ratio of the front right wheel yaw moment adjustment value and the second front wheel lower adjustment ratio of the front wheel” should be “(i) adjust the braking force or the driving force applied to the front left wheel by the first front wheel lower adjustment ratio [[of]] as the front left wheel yaw moment adjustment value and the second front wheel lower adjustment ratio [[of]] as the front wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the front right wheel by the first front wheel lower adjustment ratio [[of]] as the front right wheel yaw moment adjustment value and the second front wheel lower adjustment ratio [[of]] as the front wheel”
In claim 3, “when (i) the electronic control unit executes the yaw moment control to the rear left and right wheels” should be “when (i) the electronic control unit executes the yaw moment control [[to]] of the rear left and right wheels”
In claim 3, “(i) adjust the braking force or the driving force applied to the rear left wheel by the first rear wheel lower adjustment ratio of the rear left wheel yaw moment adjustment value and the second rear wheel lower adjustment ratio of the rear wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the rear right wheel by the first rear wheel lower adjustment ratio of the rear right wheel yaw moment adjustment value and the second rear wheel lower adjustment ratio of the rear wheel” should be “(i) adjust the braking force or the driving force applied to the rear left wheel by the first rear wheel lower adjustment ratio [[of]] as the rear left wheel yaw moment adjustment value and the second rear wheel lower adjustment ratio [[of]] as the rear wheel speed difference adjustment value and (ii) adjust the braking force or the driving force applied to the rear right wheel by the first rear wheel lower adjustment ratio [[of]] as the rear right wheel yaw moment adjustment value and the second rear wheel lower adjustment ratio [[of]] as the rear wheel”
In claim 6, “front left and right wheels with adjusting” should be “front left and right wheels [[with]] by adjusting”
In claim 6, “rear left and right wheels with adjusting” should be “rear left and right wheels [[with]] by adjusting”
In claim 7, “front left and right wheels with adjusting” should be “front left and right wheels [[with]] by adjusting”
In claim 7, “rear left and right wheels with adjusting” should be “rear left and right wheels [[with]] by adjusting”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, applicant recites, “when (i) the electronic control unit executes the yaw moment control, (ii) the electronic control unit applies the braking forces to the front left and right wheels, and (iii) a front wheel slip ratio average value of slip ratios of the front left and right wheels is larger than a predetermined slip ratio, the electronic control unit is configured to increase and decrease the braking forces applied to the front left and right wheels with adjusting the braking forces applied to the front left and right wheels by the yaw moment adjustment value; and 
when (i) the electronic control unit executes the yaw moment control, (ii) the electronic control unit applies the braking forces to the rear left and right wheels, and (iii) a rear wheel slip ratio average value of slip ratios of the rear left and right wheels is larger than the predetermined slip ratio, the electronic control unit is configured to increase and decrease the braking forces applied to the rear left and right wheels with adjusting the braking forces applied to the rear left and right wheels by the yaw moment adjustment value.” (emphasis added).
However, it is not clear how the electronic control unit can both increase and decrease a braking force at the same time. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b). Examiner suggests that applicant amend the claims to clarify. Examiner speculates that applicant may wish to replace each instance of “increase and decrease the braking forces” with “increase [[and]] or decrease the braking forces”, as this would resolve the indefiniteness. However, it is up to applicant to clarify the claim as applicant sees fit.

	Regarding claim 7, applicant recites, “when (i) the electronic control unit executes the speed difference control, (ii) the electronic control unit applies the braking forces to the front left and right wheels, and (iii) a front wheel slip ratio average value of slip ratios of the front left and right wheels is larger than a predetermined slip ratio, the electronic control unit is configured to increase and decrease the braking forces applied to the front left and right wheels with adjusting the braking forces applied to the front left and right wheels by the front wheel speed difference adjustment value; and 
when (i) the electronic control unit executes the speed difference control, (ii) the electronic control unit applies the braking forces to the rear left and right wheels, and (iii) a rear wheel slip ratio average value of slip ratios of the rear left and right wheels is larger than the predetermined slip ratio, the electronic control unit is configured to increase and decrease the braking forces applied to the rear left and right wheels with adjusting the braking forces applied to the rear left and right wheels by the rear wheel speed difference adjustment value.” (emphasis added).
However, it is not clear how the electronic control unit can both increase and decrease a braking force at the same time. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b). Examiner suggests that applicant amend the claims to clarify. Examiner speculates that applicant may wish to replace each instance of “increase and decrease the braking forces” with “increase [[and]] or decrease the braking forces”, as this would resolve the indefiniteness. However, it is up to applicant to clarify the claim as applicant sees fit.

Allowable Subject Matter
Claims 1-7 are objected to for containing allowable subject matter, but would be allowable if amended to resolve any objections and rejections described in previous sections of this office action.
The closest prior art of record is Yasutake et al. (US 20070162203 A1) in view of Toyota et al. (US 20060196712 A1) in further view of Hiraga et al. (US 20200384979 A1), hereinafter referred to as Yasutake, Toyota and Hiraga, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Yasutake discloses A vehicle control apparatus applied to a vehicle (See at least Fig. 2 in Yasutake: Yasutake discloses a flow chart of a control program executed by a motion control ECU shown in FIG. 1 [See at least Yasutake, 0014]) including a front left wheel, a front right wheel, a rear left wheel, and a rear right wheel (See at least Fig. 1 in Yasutake: Yasutake discloses that vehicle M is a four-wheel drive vehicle of a front wheel drive base which takes front wheels as primary driving wheels and rear wheels as secondary driving wheels [See at least Yasutake, 0021]), 
the vehicle control apparatus comprising an electronic control unit (See at least Fig. 2 in Yasutake: Yasutake discloses a flow chart of a control program executed by a motion control ECU shown in FIG. 1 [See at least Yasutake, 0014]) configured to: 
execute a yaw moment control to control a yaw rate of the vehicle to a target yaw rate by (i) adjusting a braking force or a driving force applied to the front left wheel by a front left wheel yaw moment adjustment value (See at least Fig. 2 in Yasutake: Yasutake discloses that, at step 126, a brake force is applied to one wheel (e.g. inside front wheel during a turn) to revive the road gripping force thereof, whereby the driving force can be increased [See at least Yasutake, 0076]. Yasutake further teaches that this brake actuation is caused by an ESC command signal to the brake force control device 35 derived from step 212 of Fig. 3, and that at this time, the understeer suppression control amount calculated at step 122 has been added to the ESC command signal [See at least Yasutake, 0076]. With regard to this understeer amount, Yasutake teaches that a difference between target yaw rate and actual yaw rate calculated to determine whether understeering occurs at step 120 of Fig. 1 [See at least Yasutake, 0071-0072]. Yasutake teaches that, at step 122, if understeering occurs (i.e., the yaw rate difference is large enough), then the understeer suppression control amount is calculated which corresponds to yaw rate difference [See at least Yasutake, 0074]. Therefore, the braking force exerted on the one wheel at step 126 may broadly be regarded as executing a yaw a yaw moment control to control a yaw rate of the vehicle to a target yaw rate),
wherein the electronic control unit is configured to:
execute the yaw moment control to the front left and right wheels when the front wheel speed difference is within the predetermined front wheel speed difference range (See at least Fig. 3 in Yasutake: Yasutake discloses that when the speed difference exists between the left and right front wheels, the motion control ECU 36 makes a judgment of "YES" at step 210 and advances the program to step 212; then, at step 212, the motion control ECU 36 derives a turn inside driving wheel brake control amount (e.g., a brake control amount for the inside front driving wheel during a turn) [See at least Yasutake, 0059]. The yaw moment control may therefore be regarded as broadly occurring responsive to a scenario in which there was a speed difference between the front wheels).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the apparatus wherein the electronic control unit is further configured to execute the yaw moment control to control a yaw rate of the vehicle to a target yaw rate by further (ii) adjusting the braking force or the driving force applied to the front right wheel by a front right wheel yaw moment adjustment value, (iii) adjusting the braking force or the driving force applied to the rear left wheel by a rear left wheel yaw moment adjustment value, and (iv) adjusting the braking force or the driving force applied to the rear right wheel by a rear right wheel yaw moment adjustment value; and 
execute a speed difference control to (i) control a front wheel speed difference between a speed of the front left wheel and a speed of the front right wheel within a predetermined front wheel speed difference range by adjusting the braking force or the driving force applied to the front left wheel by a front wheel speed difference adjustment value and adjusting the braking force or the driving force applied to the front right wheel by the front wheel speed difference adjustment value and (ii) control a rear wheel speed difference between a speed of the rear left wheel and a speed of the rear right wheel within a predetermined rear wheel speed difference range by adjusting the braking force or the driving force applied to the rear left wheel by a rear wheel speed difference adjustment value and adjusting the braking force or the driving force applied to the rear right wheel by the rear wheel speed difference adjustment value, 
wherein the electronic control unit is further configured to: 
execute the speed difference control to the front left and right wheels when the front wheel speed difference is not within the predetermined front wheel speed difference range; 
execute the yaw moment control to the rear left and right wheels when the rear wheel speed difference is within the predetermined rear wheel speed difference range; and 
execute the speed difference control to the rear left and right wheels when the rear wheel speed difference is not within the predetermined rear wheel speed difference range.
As the claim is lengthy and complicated, examiner will summarize the claim in plain English, then share examiner’s findings.
Basically, the claim recites a vehicle which:
executes yaw moment control to control a yaw rate of the vehicle to be a target yaw rate when the speed difference between the front right and front left wheels of the vehicle or the speed difference between the rear right and rear left wheels of the vehicle is within a certain range. The yaw moment control is performed by exerting a respective force on each of the 4 wheels.
executes speed difference control to control the speed difference between the front right and front left wheels and the speed difference between the rear right and rear left wheels when the speed difference between the front right and front left wheels of the vehicle or the speed difference between the rear right and rear left wheels of the vehicle is outside the same certain range as before. The yaw moment control is performed by exerting a respective force on each of the 4 wheels.
As is clear from Fig. 1 of applicant’s drawings and at least paragraphs [0039]-[0040] in applicant’s specification, applicant’s vehicle 100 is unusual in that it has 4 drive motors—one for each wheel—which allows it to fine tune the forces that act on the wheels to finely control both yaw and the front and rear wheel speed differences. However, most vehicles in the prior art do not have this structure, and instead have two axles and one motor so that the front wheels rotate together and the rear wheels rotate together (See at least [See at least Yasutake, 0021], for example). Consequently, the only situation in the prior art where one would realistically consider the front wheels rotating at different speeds from each other and the rear wheels rotating at different speeds from each other is during a turn (See at least [Yasutake, 0076], for example). Art exists that discloses exerting a brake force or a change in the distribution of the forces on the front vs. the rear wheels during turning (See at least [Yasutake, 0076]). However, the next issue is that, even in prior art like this, the only force exerted in response to a yaw rate being different than a desired yaw rate is an extra force one of the drive wheels during turning, rather than an extra force exerted on each of the 4 wheels in response to the yaw rate not being the desired yaw rate (Yasutake, for example, discloses exerting a force on exactly one drive wheel during turning when there is a discrepancy between an actual and desired yaw rate [See at least Yasutake, 0076]). This aspect differs from the claimed invention, which is able to exert a force on each of the four wheels in order to realize yaw moment control. There is no prior art of record that comes closer thank Yasutake to this type of yaw control, and even Yasutake falls short of the 4-wheel control recited by applicant. This is because, without a topology that has four separate drive motors—one per wheel—there is no motivation or ability in the prior art to finely exert drive forces on each wheel, let alone for applications as specific and precise as yaw rate correction, correction of wheel speed differences between front wheels, and correction of wheel speed differences between rear wheels.
For the sake of thoroughness, examiner will also mention other prior art of record:
Toyota relates to some of the limitations of the claimed inventions, since Toyota teaches that there may be a constant speed difference between front wheels of a vehicle during cornering (i.e., turning), which Toyota regards as undesirable (See at least [Toyota, 0067]). However, Toyota measures understeer by comparing the average wheel speed of the rear wheels to one of the front wheel speeds (See at least Fig. 11 in Toyota and [Toyota, 0066]). This is in contrast to the conditions claimed by applicant, which instead involve comparing the front wheel speeds to each other and the rear wheel speeds to each other.
Hiraga also relates to some of the limitations of the claimed inventions, since Hiraga teaches that if the difference between the rear wheel speeds is greater than a threshold, then vehicle is braked (See at least Fig. 7 in Hiraga and [Hiraga, 0090]). However, this brake force is only exerted on the inner rear wheel (See at least [Hiraga, 0092]). This is a problem because the other three wheels are not braked, unlike the claimed invention. Furthermore, the speed difference between the front wheels is not considered. Essentially, Hiraga has the same issues as Yasutake in terms of attempting to map to the claimed invention.
	For at least the above stated reasons, none of the prior art of record is in the field of endeavor of exerting drive forces on all four wheels of a vehicle, responsive to detected speed differences between the front wheels or responsive to detected speed differences between the rear wheels, for the purposes of yaw rate control, front wheel speed difference control, or rear wheel speed difference control.
For at least the above stated reasons, claim 1 contains allowable subject matter.

Regarding claims 2-7, these claims also contain allowable subject matter at least by virtue of their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668         
                                                                                                                                                                                               /YAZAN A SOOFI/Primary Examiner, Art Unit 3668